In the

     United States Court of Appeals
                  For the Seventh Circuit
No. 15‐1660

GERMILL D. MURDOCK,
                                                Petitioner‐Appellant,

                                  v.


STEPHANIE DORETHY,
                                                Respondent‐Appellee.

         Appeal from the United States District Court for the 
                       Central District of Illinois.
         No. 1:13‐cv‐01190‐CSB‐DGB — Colin S. Bruce, Judge. 


   ARGUED NOVEMBER 3, 2016 — DECIDED JANUARY 3, 2017


   Before BAUER, MANION, and HAMILTON, Circuit Judges.
    BAUER, Circuit Judge.  In 2003, Petitioner Germill Murdock
was convicted in Illinois state court of first degree murder and
aggravated  battery  with  a  firearm.  In  the  context  of  his
postconviction  claim  of  ineffective  assistance  of  counsel,  a
suppression hearing was held to determine whether statements
Petitioner  made  to  the  police  were  voluntary,  given  that
Petitioner was 16 years old and gave the statements without an
attorney or other adult present. The trial court held that his
2                                                     No. 15‐1660

statements were voluntary and denied the motion to suppress.
Both  the  Illinois  Appellate  Court  and  the  Illinois  Supreme
Court affirmed that judgment. Petitioner then filed a petition
for a writ of habeas corpus under 28 U.S.C. § 2254. The district
court  denied  the  petition,  finding  that  the  Illinois  Supreme
Court’s decision was not unreasonable. We affirm.  
                      I.  BACKGROUND
   In October 2001, Petitioner was charged with first degree
murder,  aggravated  battery  with  a  firearm,  and  aggravated
discharge of a firearm for his role in the death of Eric Eppinger
and the wounding of Sam Clark, Jr. After two mistrials due to
deadlocked  juries,  a  third  jury  convicted  Petitioner  of  the
murder and aggravated battery charges.
    A. Trial and Petitioner’s Statements to Police
   The  evidence  presented  by  the  state  established  that  on
September  4,  2001,  Petitioner  drove  Shereaf  Fleming  and
Cortez Trapps to a park in Peoria, Illinois, where Fleming and
Trapps  shot  and  killed  Eppinger  and  wounded  Clark.  The
principal issue was whether Petitioner knew about or was a
part of Fleming’s and Trapps’ plan to shoot Eppinger when he
agreed to drive them to the park.
    Detective Michael Mushinsky of the Peoria Police Depart‐
ment gave the following testimony at trial: Approximately two
weeks after the shooting, Petitioner, who was 16 years old, was
involved  in  a  traffic  stop.  Upon  learning  his  identity,  the
officers brought him to the police station to question him about
the  shooting.  When  they  arrived  at  the  station,  Mushinksy
informed  Petitioner  that  he  was  investigating  Eppinger’s
No. 15‐1660                                                         3

murder and advised Petitioner of his Miranda rights. Petitioner
stated that he understood his rights and agreed to speak with
Mushinksy.
    Mushinksy told Petitioner what he knew about the case and
asked Petitioner to tell him exactly what happened. Petitioner
said that Trapps and Fleming told him that Eppinger was at
Logan  Park  and  that  they  wanted  Petitioner  to  drive  them
there because they were going to shoot Eppinger. Petitioner
told them he did not want to drive them, but he did so any‐
way. As they approached Logan Park, they saw Eppinger’s car,
and  Fleming  told  Petitioner  to  park  in  a  nearby  alley.  After
Petitioner parked, Trapps and Fleming pulled their shirts over
their  faces,  pulled  out  guns,  and  walked  in  the  direction  of
Eppinger’s car. After a minute, Petitioner heard gunshots and
saw Trapps and Fleming running back to the van. Trapps and
Fleming got back in the van and told Petitioner to drive away.
As they drove, Trapps said he had killed Eppinger.
    After the initial interview with Mushinksy, Petitioner gave
a  written  statement,  which  provided  essentially  the  same
information  that  Petitioner  had  told  Mushinsky.  Petitioner
wrote  that  he  initially  told  Trapps  and  Fleming  not  to  “go
after” Eppinger, but that he drove them anyway. The written
statement was entered into evidence at trial.
    After  providing  the  statement,  Petitioner  signed  a  video
release form and agreed to give a videotaped statement, which
was  also  entered  into  evidence  and  played  for  the  jury.
Mushinksy testified that he read Petitioner his Miranda rights
again  before  recording  the  statement.  On  the  recording,
Mushinsky read Petitioner his Miranda rights once more and
4                                                       No. 15‐1660

Petitioner  stated  that  he  understood  and  waived  his  rights.
Petitioner stated that he was answering Mushinsky’s questions
voluntarily. He agreed that he had not been struck, abused, or
threatened  by  anyone  to  obtain  his  statement  and  that  no
officer had made him any promises of immunity or leniency.
He also stated that he had been allowed to go to the bathroom,
eat, and drink if he needed.
    The recorded statement differed slightly from the written
statement. On the recording, Petitioner said that when Trapps
and Fleming asked him to drive them, they told him to “come
on” and “not to worry about” where they were going. As they
drove,  Fleming  stated  that  he  knew  that  Eppinger  was  at
Logan Park. As they approached the park and saw Eppinger
parked in his car, Fleming said “we fixing to get him.” Peti‐
tioner stated that prior to arriving at the park, neither Fleming
nor Trapps said anything about shooting Eppinger. He stated
that he saw the guns for the first time when he parked in the
alley. Petitioner suspected that Trapps and Fleming brought
the guns into the van without his knowledge by hiding them
under their shirts. Petitioner recounted the rest of the events as
he had in the written statement. 
    Petitioner did not testify at trial. The jury convicted him of
first degree murder and aggravated battery with a firearm. He
was sentenced to consecutive terms of 24 years for the murder
and eight years for the aggravated battery.
    B. Postconviction Proceedings
    Petitioner filed a direct appeal arguing that his trial counsel
was  ineffective  for  failing  to  file  a  motion  to  suppress  his
statements to police as involuntary. In an unpublished opinion,
No. 15‐1660                                                         5

the  Illinois  Appellate  Court  affirmed  his  conviction  and
advised that his ineffective assistance claim was better suited
for postconviction proceedings. 
    Petitioner filed a pro se postconviction petition in the circuit
court on May 24, 2005. He again claimed that his statements
were  involuntary  and  should  have  been  suppressed,  noting
that there was no juvenile officer present and that he was not
given the opportunity to speak with a guardian or concerned
adult. The circuit court appointed counsel and held an eviden‐
tiary hearing on May 4, 2007. 
    At the hearing, Petitioner’s grandmother, Dottie Robinson,
testified that Petitioner was living with her at the time of his
arrest in 2001. She testified that Petitioner called her and told
her  to  come  to  the  police  station  on  the  day  he  gave  the
statements to Mushinsky. When she arrived at the station, she
told the receptionist that she wanted to see Petitioner. She was
told to wait and sometime later, a detective came out and told
her that he was questioning Petitioner. She asked again, but
was not allowed to see Petitioner. On cross‐examination, she
admitted that she was not Petitioner’s legal guardian. She also
expressed uncertainty as to whom she spoke with at the police
station.  Petitioner  testified  that  upon  arriving  at  the  police
station, he asked to call his grandmother and Mushinsky said
no.  Petitioner  testified  that  he  was  not  allowed  to  make  a
phone call. Mushinksy testified that Petitioner never asked to
speak with his grandmother and that Mushinsky never saw or
spoke with Petitioner’s grandmother. The circuit court denied
the postconviction petition, finding that Petitioner could not
have prevailed on a motion to suppress the statements.
6                                                       No. 15‐1660

    The  appellate  court  reversed.  It  held  that,  based  on  the
totality of the circumstances, there was a reasonable probabil‐
ity  that  Petitioner  would  have  succeeded  in  quashing  the
statements. It remanded to the circuit court with instructions
to conduct a complete suppression hearing. 
    The suppression hearing was held on January 21, 2010. The
state’s only witness was Mushinsky. Mushinsky testified that
he first encountered Petitioner on September 21, 2001, during
the traffic stop. Prior to that time, Mushinsky had interviewed
other witnesses and had probable cause to believe that Peti‐
tioner was involved in the shooting at Logan Park. He testified
that  he  and  another  officer  brought  Petitioner  to  the  police
station and had him wait in an interview room. Petitioner was
not handcuffed, but was not free to leave. Mushinsky asked
Petitioner if he wanted anything to eat or drink, but Petitioner
declined.  He  read  Petitioner  the  Miranda  warnings  from  a
printed card, and Petitioner said he understood and agreed to
speak with Mushinsky. 
    Mushinsky testified that he called Petitioner’s grandfather
to inform him  that Petitioner was  at  the station.  Mushinsky
stated  that  Petitioner’s  grandfather  came  to  the  station,  but
never  asked  to  speak  with  Petitioner.  Mushinksy  said  that
Petitioner never asked to see or speak to either of his grandpar‐
ents,  never  asked  to  see  an  attorney,  and  did  not  refuse  to
speak  with  Mushinsky  at  any  point  during  the  interview.
Mushinsky  testified  that  he  did  not  make  any  promises  to
Petitioner, nor did he threaten or coerce him in any way. He
gave  Petitioner  a  Miranda  waiver  form  before  the  video
interview, read it to him, and Petitioner signed it. According to
Mushinsky, Petitioner never seemed to be in distress. 
No. 15‐1660                                                          7

    On  cross‐examination,  Mushinsky  said  that  if  Petitioner
had  asked,  he  would  have  been  allowed  to  see  a  parent  or
guardian. He stated that, during the interview, he was acting
as  both  the  investigating  officer  and  the  juvenile  officer.
Mushinsky  denied  that  he  told  Petitioner  he  would  not  be
charged if he gave up the “trigger man.”
   Petitioner testified that he was handcuffed during the traffic
stop and taken to the police station. He stated that Mushinsky
began to ask him about the shooting without first reading his
Miranda rights. He testified that Mushinsky told him that if he
gave up the “trigger man,” he would be allowed to go home.
Petitioner  stated  that  he  made  requests  to  see  a  parent  or
guardian to both Mushinksy and another officer at the station.
He agreed that Mushinsky read the Miranda warnings before
the video statement, but said that he did not fully understand
them.  Petitioner  testified  that  he  felt  tired  and  scared  while
making the video statement. 
    On January 28, 2010, the circuit court denied the motion to
suppress in an oral ruling. The court held that, although he
was a juvenile, Petitioner “had the mental capacity to under‐
stand his situation, [the] proceedings, his rights, and to make
a voluntary decisions and statements.” The court found that
the officers did not threaten or coerce the Petitioner and that
his testimony that he was scared was belied by his demeanor
in the video. The court was concerned by the fact that an adult
was not present for the interview, but also noted that there was
no  evidence  that  Petitioner’s  grandfather  requested  to  see
Petitioner and was denied that  opportunity.  The court held,
based  on  the  totality  of  the  circumstances,  that  Petitioner’s
statements were voluntary.
8                                                                 No. 15‐1660

    The appellate court affirmed, holding that the circuit court’s
findings were not against the manifest weight of the evidence.
The Illinois Supreme Court granted leave to appeal and also
affirmed, with three justices dissenting. The Illinois Supreme
Court first made clear that it was reviewing only the evidence
from  the  suppression  hearing  held  on  January  21,  2010,
declining  Petitioner’s  request  to  consider  his  grandmother’s
testimony  from  the  2007  evidentiary  hearing.1  The  Illinois
Supreme Court relied on the circuit court’s factual findings,
agreeing that Mushinsky was more credible than Petitioner.
The  court  considered  Petitioner’s  age  and  the  absence  of  a
parent or attorney, but found that “the absence of a concerned
adult  did  not  create  a  coercive  atmosphere  so  as  to  render
[Petitioner’s]  statements  involuntary.”  The  court  noted  that
Petitioner seemed to understand and waive his Miranda rights;
that he was not threatened or coerced; that he was given access
to food, drink, and restrooms; and that he did not appear to be
under  distress.  The  court  held,  based  on  the  totality  of  the
circumstances, that Petitioner “made his statements freely and
voluntarily and absent any compulsion of inducement.” 
     Petitioner then filed a petition in federal court seeking relief
under 28 U.S.C. § 2254. The district court denied the petition.
It  held  that  the  Illinois  Supreme  Court’s  decision  that  his
statements were voluntary was not unreasonable. This appeal
followed.


1
   Petitioner’s trial, the 2007 evidentiary hearing, and the 2010 suppression
hearing  were  held  in  front  of  three  different  judges.  Petitioner’s  grand‐
mother did not testify at the 2010 hearing, and the presiding judge was not
otherwise made aware of her previous testimony.
No. 15‐1660                                                          9

                        II.  DISCUSSION
    We  review  a  district  court’s  denial  of  a  habeas  petition
de  novo.  Gonzales  v.  Mize,  565  F.3d  373,  379  (7th  Cir.  2009)
(citation omitted). Where a state court has adjudicated a habeas
petitioner’s  claim  “on  the  merits,”  the  Antiterrorism  and
Effective Death Penalty Act (AEDPA) limits the circumstances
under which a federal court can grant a habeas petition. See 28
U.S.C. § 2254(d). 
    As an initial matter, Petitioner argues that the AEDPA does
not apply here because his core claim was not “adjudicated on
the merits” by the Illinois Supreme Court. Petitioner’s post‐
conviction  ineffective  assistance  claim  was  denied  by  the
circuit  court  after  the  evidentiary  hearing  in  May  2007.  On
appeal, the case was remanded for a full suppression hearing
without  directly  addressing  the  ineffective  assistance  claim
under  Strickland  v.  Washington,  466  U.S.  668  (1984).  Because
what followed was an appeal from the circuit court’s denial of
the motion to suppress on remand, Petitioner now argues that
the  Illinois  Supreme  Court  did  not  adjudicate  his  Strickland
claim  “on  the  merits,”  and  therefore,  the  AEDPA  does  not
apply.
    We disagree. Petitioner’s ineffective assistance claim was
premised on his counsel’s failure to file a motion to suppress
his statements prior to his trial. Under Strickland’s two‐pronged
analysis,  a  defendant  must  first  show  that  his  counsel’s
performance was deficient. Id. at 687. Then, the defendant must
show that, but for counsel’s failure, the result of the proceeding
would have been different. Id. at 694. In this case, the second
prong requires a determination of whether Petitioner would
10                                                    No. 15‐1660

succeed on a motion to suppress his statements as involuntary.
That  is  precisely  the  question  that  the  circuit  court  an‐
swered—and that the Illinois Supreme Court reviewed—after
the January 21, 2010 suppression hearing. Therefore, regardless
of  whether  the  Illinois  courts  analyzed  his  claim  explicitly
under the Strickland framework or as a standalone suppression
issue, Petitioner’s claim has been “adjudicated on the merits”
and AEDPA deference applies.
    Where, as here, a state court adjudicates a prisoner’s claim
for postconviction relief, the AEDPA mandates that a federal
court  may  grant  a  habeas  petition  only  if  the  state  court
decision  was  “contrary  to,  or  involved  an  unreasonable
application of, clearly established Federal law, as determined
by the Supreme Court of the United States;” or if it “resulted in
a decision that was based on an unreasonable determination of
the facts in light of the evidence presented in the State court
proceeding.” 28 U.S.C. § 2254(d). We apply these standards to
the decision of the Illinois Supreme Court as that was the last
state  court  that  substantively  adjudicated  Petitioner’s  claim.
Gonzales, 565 F.3d at 379. 
    We must first set forth the “clearly established Federal law”
at issue. The voluntariness of a confession is determined by
analyzing  “the  totality  of  all  the  surrounding  circum‐
stances—both the characteristics of the accused and the details
of the interrogation.” Shneckloth v. Bustamonte, 412 U.S. 218, 226
(1973).  “Special  caution”  is  required  when  evaluating  a
confession made by a juvenile. In re Gault, 387 U.S. 1, 45 (1967).
“In juvenile cases, the totality approach requires an ‘evaluation
of the juvenile’s age, experience, education, background, and
intelligence’  as  well  as  the  circumstances  regarding  the
No. 15‐1660                                                          11

confession.”  Hardaway  v.  Young,  302  F.3d  757,  762  (7th  Cir.
2002)  (quoting  Fare  v.  Michael  C.,  442  U.S.  707,  725  (1979)).
Those  circumstances  include  the  length  of  the  interrogation
and whether the juvenile had a parent, lawyer, or other adult
present.  Etherly  v.  Davis,  619  F.3d  654,  661  (7th  Cir.  2010)
(citation omitted); see also Gallegos v. Colorado, 370 U.S. 49, 55
(1962). The voluntariness determination, though, does not turn
on  the  presence  or  absence  of  a  single  factor,  but  instead
requires  “careful  scrutiny  of  all  the  surrounding  circum‐
stances.” Schneckloth, 412 U.S. at 226; see also Hardaway, 302 F.3d
at 766 (“[T]he mere fact that [petitioner] was 14 and questioned
without an adult present does not by itself render his confes‐
sion  involuntary,  but  it  does  require  that  a  court  conduct  a
searching review of the facts … .”). 
    We find, and Petitioner does not dispute, that the Illinois
Supreme Court applied the correct governing law to determine
whether  Petitioner’s  statements  were  voluntary.  Thus,  Peti‐
tioner’s main argument on appeal is that the Illinois Supreme
Court  unreasonably  applied  that  governing  law.  Under  the
AEDPA, “an unreasonable application of federal law is different
from an incorrect application of federal law.”  Williams v. Taylor,
529 U.S. 362, 410 (2000). “A state court decision must be more
than incorrect from the point of view of the federal court … .”
Hardaway,  302  F.3d  at  762.  It  must  also  be  unreasonable,
“which means something like lying well outside the bound‐
aries  of  permissible  differences  of  opinion.”    Id.  (citing  Wil‐
liams, 529 U.S. at 411). “If this standard is difficult to meet, that
is because it was meant to be.” Harrington v. Richter, 562 U.S.
86, 102 (2011).
12                                                      No. 15‐1660

    In support of his argument, Petitioner attempts to analogize
the  facts  of  his  case  to  cases  in  which  this  Court  and  the
Supreme Court of the United States found the confessions of
juveniles  to  be  involuntary.  Specifically,  Petitioner  points  to
Haley v. Ohio, 332 U.S. 596 (1942), Gallegos v. Colorado, 370 U.S.
49 (1962), and A.M. v. Butler, 360 F.3d 787 (7th Cir. 2004).  
    In Haley, a 15‐year‐old confessed to a murder after he was
questioned by police from midnight until 5:00 a.m., without an
attorney or other adult present, and without being advised of
his right to counsel. 332 U.S. at 598. In Gallegos, a 14‐year‐old
confessed  to  an  assault  and  robbery  after  being  held  in  a
juvenile facility for five days, during which time he did not see
a lawyer or other “friendly adult.” 370 U.S. at 49–50. In Butler,
a 10‐year‐old boy confessed to murdering his neighbor after he
was interrogated multiple times without his mother or another
friendly adult present. 360 F.3d 792–94. In all three cases, the
courts evaluated the totality of the surrounding circumstances
and  determined  that  the  confessions  were  involuntary.  See
Gallegos, 370 U.S. at 55 (citing the factors that weighed in favor
of involuntariness); Haley, 322 U.S. at 600–601 (same); Butler,
360 F.3d at 800–801 (same).
     Petitioner argues that, based on the analysis and outcome
of  these  three  cases,  the Illinois Supreme Court reached  the
wrong outcome in his case. Under the AEDPA, however, that
is not the relevant inquiry. See Williams, 529 U.S. at 410 (Under
the  AEDPA,  “an  unreasonable  application  of  federal  law  is
different  from  an  incorrect  application  of  federal  law.”).  The
fact that some of the factors cited by the Haley, Gallegos, and
Butler decisions may also have been present in this case does
not mean that the Illinois Supreme Court was bound to come
No. 15‐1660                                                        13

to  the  same  conclusion.  A  different  conclusion  in  light  of
similar  facts  does  not  render  the  Illinois  Supreme  Court’s
application of the law unreasonable. See Etherly, 619 F.3d at 662
(citation omitted) (“How much weight to assign each factor on
facts  similar  to  those  in  [Petitioner’s]  case  may  differ  from
court to court, and reasonable jurists may certainly disagree.”).
    What is important is that the court applied the correct test
in  a  reasonable  manner.  The  court  clearly  considered,  and
afforded some weight, to Petitioner’s age, as well as the fact
that he did not have an attorney or other adult present when
he gave his statements. It also found, however, that Petitioner
was able to understand and provide an adequate waiver of his
rights. Mushinksy read him those rights, and Petitioner waived
them,  multiple  times.  The  court  considered  the  fact  that
Petitioner was detained for approximately seven hours on the
day  he  gave  his  statements.  However,  it  also  noted  that  the
interview lasted only three hours and that Petitioner was given
the opportunity to eat and use the restroom throughout his
detention. There was no evidence that the officers threatened
Petitioner or otherwise created a coercive environment. The
court found that Petitioner did not appear to be under distress
or  frightened  on  the  video  recording.  Though  Petitioner’s
grandfather  was  present  at  the  police  station,  he  never  re‐
quested  to  speak  with  Petitioner.  Despite  the  absence  of  a
concerned  adult,  the  court  found  that  the  totality  of  the
circumstances  indicated  that  Petitioner  gave  his  statements
voluntarily.
    The  Illinois  Supreme  Court  correctly  applied  the  total‐
ity–of–the–circumstances test and considered the appropriate
14                                                                 No. 15‐1660

factors.2  No  one  factor  is  determinative  in  this  analysis,
Schneckloth, 412 U.S. at 226, and reasonable minds can differ on
the results of such a balancing test. Etherly, 619 F.3d at 662. In
our view, the court’s application of the totality of the circum‐
stances test was not unreasonable because it does not lie “well
outside the boundaries of permissible differences of opinion.”
Hardaway, 302 F.3d at 762. 
    Finally, we address Petitioner’s argument that the Illinois
Supreme Court based its decision on an unreasonable determi‐
nation of the facts, an argument that requires little analysis.
Petitioner  argues  that  the  court  improperly  relied  on  his
demeanor  as  it  appears  on  the  video  recording  to  make
findings about his condition throughout the entire interview.
This is simply not true. The portions of the Illinois Supreme
Court’s decision that Petitioner cites in support of this argu‐
ment clearly indicate that the court was discussing Petitioner’s
demeanor only during the period of time that was recorded.
The  court  did  find  that  Petitioner  was  “in  good  physical
condition  during  his  detention  and  interview,”  but  it  made
clear that this finding was based on both the videotape and the


2
   We note here that Petitioner argues that the Illinois Supreme Court erred
in declining to consider the testimony of Petitioner’s grandmother from the
2007  hearing.  We  disagree.  On  his  initial  appeal  from  that  hearing,
Petitioner specifically requested, and received, a new suppression hearing.
Petitioner offers no explanation for why his grandmother did not testify
again and he does not  contend that he was prevented in any way from
presenting her testimony at the 2010 hearing. Because it was not presented
to the fact finder at the 2010 hearing, the Illinois Supreme Court determined
it  could  not  consider  the  testimony  in  its  review  on  appeal.  We  find  no
support, and Petitioner offers none, for finding error in that determination.
No. 15‐1660                                                    15

testimony from the suppression hearing. It is also true that the
court gave considerable weight to the video recording in its
overall  balancing  of  factors.  However,  as  we  have  demon‐
strated, we cannot quarrel with that balancing, given that it
was not unreasonable under the AEDPA’s standards. There‐
fore, we do not find the court’s factual determinations based on
the video to be unreasonable.
     Petitioner has failed to demonstrate that the decision of the
Illinois Supreme Court involved an unreasonable application
of clearly established federal law or an unreasonable determi‐
nation of the facts. Therefore, under the AEDPA’s deferential
standard of review, we are compelled to accept the decision of
the Illinois Supreme Court. 
                     III.  CONCLUSION
    For the foregoing reasons, the judgment of the district court
is AFFIRMED.